Pee Curiam. We find one error in this case that must reverse the decree, and which also renders it unnecessary to examine the merits of the cause. Upon examination of the cross-bill filed by the defendant company we find that it sets up new matter which is intimately connected with the subject-matter of the original bill, and which if true as alleged entitles the defendant to affirmative relief. This cross-bill was stricken from the files by the court below, and the defendant, upon special application to the court was refused the right to re-file and prosecuté it. We are unable to say that all the facts were as fully shown as they would have been if the defendant had been allowed to investigate the same under the allegations of its cross-bill. The case is very like that of Jones v. Smith, 14 Ill. 229, upon this point, where such action of the court was held erroneous. For this error the decree will be reversed, and the cause remanded. Decree reversed.